ORDER

PER CURIAM:
AND NOW, this 10th day of December, 2003, Mark A. Rock having resigned with disciplinary action pending from the practice of law in the State of Ohio by Order of the Supreme Court of Ohio filed June 16, 2003; the said Mark A. Rock having been directed on September 25, 2003, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Mark A. Rock is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.